DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 10/09/2020.
Claims 1-4 and 6-20 are pending.
Claims 1, 11 and 16 are independent. 

Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. Applicant argues that Simili does not teach or suggest the limitation "wherein the second transformation matrix includes at least one resonant controller".  Examiner respectfully disagrees.  Simili does teach this limitation.  Using broadest reasonable interpretation, the resonant controller is being interpreted as first cancellation current command block 34.  The block 34 determines a second cancellation current command in a second harmonic synchronous reference frame para 27.  It is interpreted that the second transformation matrix is the second harmonic synchronous reference frame. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Simili (US 2014/0021894).

Re claim 1, Simili teaches (Figures 1-4) a motor control system that provides torque ripple compensation, the motor control system comprising:
a current regulator (22) configured to:
receive a first current command (synchronous stator current command) corresponding to an input torque command (torque command 32; para 37);
generate a first voltage command (first commanded voltage) based on the first current command using a first transformation matrix (para 37);
receive a second current command corresponding to a torque ripple to be compensated (para 23, 33 and 36);
generate a second voltage command (second voltage command) based on the second current command using a second transformation matrix (para 36); wherein the second transformation matrix includes at least one resonant controller (Fig. 2, 34, para 24);
compute a final voltage command (third commanded voltage) using the first voltage command and the second current command (para 39), the final voltage command being applied to a motor (para 41).

Re claim 2, Simili teaches the motor control system of claim 1, wherein the second current command provides tracking of pulsating current commands corresponding to the torque ripple (para 33).

Re claim 3, Simili teaches the motor control system of claim 1, wherein the current regulator decouples voltage command generation for the input torque command from voltage generation for the torque ripple to be compensated by using the first transformation matrix that is distinct from the second transformation matrix (para 24-25).

Re claim 4, Simili teaches the motor control system of claim 1, wherein the current regulator is configured to decouple d/q axis current control loop for pulsating current commands corresponding to the second current command (para 25).

Re claim 8, Simili teaches the motor control system of claim 1, wherein the second current command (Idqp) is for a single order torque ripple (para 33).

Re claim 9, Simili teaches the motor control system of claim 1, wherein the second current command (Idqp) is for multi-ordered torque ripple, the voltage command compensating the multi-ordered torque ripple simultaneously (para 33).

Re claim 10, Simili teaches the motor control system of claim 1, further comprising:
a current measurement (28A,B and 30A,B) and filtering system (28A,B and 30A,B) configured to:
compute a first feedback current (31) that is subtracted from the first current command prior to generating the first voltage command (para 38); and
compute a second feedback current that is subtracted from the second current command prior to generating the second voltage command (para 33).

Re claim 11, Simili teaches (Figures 1-4) a method comprising:
providing torque ripple compensation in a motor control system, the torque ripple compensation comprising:
receiving a first current command (synchronous stator current command) corresponding to an input torque command (torque command 32; para 37);
generating a first voltage command (first commanded voltage) based on the first current command using a first transformation matrix (para 37);
receiving a second current command corresponding to a torque ripple to be compensated (para 23, 33 and 36);
generating a second voltage command (second voltage command) based on the second current command using a second transformation matrix (para 36); wherein the second transformation matrix includes at least one resonant controller (Fig. 2, 34, para 24); and
computing a final voltage command (third commanded voltage) using the first voltage command and the second current command (para 39), the final voltage command being applied to a motor (para 41).

Re claim 12, Simili teaches the method of claim 11, wherein the current regulator decouples voltage command generation for the input torque command from voltage generation for the torque ripple to be compensated by using the first transformation matrix that is distinct from the second transformation matrix (para 24-25).

Re claim 13, Simili teaches the method of claim 11, wherein the current regulator is configured to decouple d/q axis current control loop for pulsating current commands corresponding to the second current command (para 25).

Re claim 14, Simili teaches the method of claim 11, wherein the second current command (Idqp) is for a single order torque ripple (para 33).

Re claim 15, Simili teaches the method of claim 11, wherein the second current command (Idqp) is for multi-ordered torque ripple, the voltage command compensating the multi-ordered torque ripple simultaneously (para 33).
Re claim 16, Simili teaches (Figures 1-4) a steering system comprising: 
a motor (12, para 15); and
a processor (20) that provides torque ripple compensation by performing a method comprising:
receiving a first current command (synchronous stator current command) corresponding to an input torque command (torque command 32; para 37);
generating a first voltage command (first commanded voltage) based on the first current command using a first transformation matrix (para 37);
receiving a second current command corresponding to a torque ripple to be compensated (para 23, 33 and 36);
generating a second voltage command (second voltage command) based on the second current command using a second transformation matrix (para 36); wherein the second transformation matrix includes at least one resonant controller (Fig. 2, 34, para 24); and
computing a final voltage command (third commanded voltage) using the first voltage command and the second current command (para 39), the final voltage command being applied to a motor (para 41).

Re claim 17, Simili teaches the steering system of claim 16, wherein the processor decouples voltage command generation for the input torque command from voltage generation for the torque (para 24-25).

Re claim 18, Simili teaches the steering system of claim 16, wherein the processor decouples d/q axis current control loop for pulsating current commands corresponding to the second current command (para 25).

Re claim 19, Simili teaches the steering system of claim 16, wherein the second current command (Idqp) is for a single order torque ripple (para 33).

Re claim 20, Simili teaches the steering system of claim 16, wherein the second current command (Idqp) is for multi-ordered torque ripple, the voltage command compensating the multi-ordered torque ripple simultaneously (para 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simili (US 2014/0021894) as applied to claim 1 above, and further in view of Gallegos-Lopez et al. (US 2011/0221365).

Re claim 6, Simili teaches the motor control system of claim 1, but fails to explicitly teach determining the first voltage command using the first current command and further based on motor inductance, motor circuit resistance, and motor velocity; determining the second voltage command using the second current command, and further based on the motor inductance, the motor circuit resistance, and the motor velocity.
Gallegos-Lopez teaches (Figures 1) determining the first voltage command (172-176, Vd1* Vq1* Vd3* Vq3*, para 38) using the first current command (Id1* Iq1* Id3* Iq3*) and further based on motor inductance (Ld1, Lq1, Ld3, Ld3, L13, para 63), motor circuit resistance (R, motor circuit resistance), and motor velocity (121, .omega.r, para 34);
determining the second voltage command (104-1, 105-1, 104-2, 105-2, para 39) using the second current command, and further based on the motor inductance (Ld1, Lq1, Ld3, Ld3, L13, para 63), the motor circuit resistance (R, motor circuit resistance), and the motor velocity (121, .omega.r, para 34).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Simili with the system of Gallegos-Lopez to improve dynamic performance of the machine (see Gallegos-Lopez; para 7).

Re claim 7, Simili teaches the motor control system of claim 1, 
but fails to explicitly teach wherein generating the final voltage command further comprises:
determining a third voltage command corresponding to a back-emf of the motor; and
adding the first voltage command, the second voltage command, and the third voltage command.
Gallegos-Lopez teaches (Figures 1) determining a third voltage command (107, Vas*…Ves*, para 40) corresponding to a back-emf of the motor (para 30); and
(172-176, Vd1* Vq1* Vd3* Vq3*), the second voltage command (104-1, 105-1, 104-2, 105-2), and the third voltage command (107, Vas*…Ves*).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Simili with the system of Gallegos-Lopez to improve dynamic performance of the machine (see Gallegos-Lopez; para 7).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846           
/KAWING CHAN/Primary Examiner, Art Unit 2846